IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


AARON BROWN,                               : No. 39 EM 2016
                                           :
                    Petitioner             :
                                           :
                                           :
               v.                          :
                                           :
                                           :
HONORABLE S. WOODS-SKIPPER,                :
PRESIDENT JUDGE, PHILADELPHIA              :
COUNTY,                                    :
                                           :
                    Respondent             :


                                       ORDER



PER CURIAM

      AND NOW, this 12th day of May, 2016, the Application for Leave to File Original

Process and the Petition for Writ of Mandamus are GRANTED. The Court of Common

Pleas of Philadelphia County is DIRECTED to adjudicate Petitioner’s pending filing

within 90 days.

      The Prothonotary is DIRECTED to serve this order on the President Judge of the

Court of Common Pleas of Philadelphia County and to strike the name of the jurist from

the caption.